
	
		II
		112th CONGRESS
		2d Session
		S. 3183
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mr. Schumer (for himself
			 and Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  use of domestic property to be eligible for certain tax incentives for solar
		  energy.
	
	
		1.Use of domestic property to
			 be eligible for certain tax incentives for solar energy
			(a)Residential
			 energy efficient property credit
				(1)In
			 generalSection 25D(e) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(9)Domestic solar
				property onlyNo expenditure relating to property described in
				paragraph (1) or (2) of subsection (d) shall be taken into account for purposes
				of this section unless—
							(A)more than 70
				percent (by value) of the components of such property are made in the United
				States, or
							(B)more than 50
				percent (by value) of the components of such property are made in the United
				States and the final point of manufacture of such property is in the United
				States.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 expenditures made after the date of the enactment of this Act.
				(b)Energy
			 investment credit
				(1)In
			 generalSection 48(a)(3) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new sentence: Such term shall not include property described in clause (i) or
			 (ii) of subparagraph (A) unless more than 70 percent (by value) of the
			 components of such property are made in the United States or unless more than
			 50 percent (by value) of the components of such property are made in the United
			 States and the final point of manufacture of such property is in the United
			 States.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				
